—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered March 31, 1993, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility.
By failing to object, or by failing to make specific objections, or by failing to request any further relief after objections were sustained, defendant has not preserved his current claims of prosecutorial misconduct in cross-examination and summation, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, J. P., Tom, Wallach, Lerner and Andrias, JJ.